Title: From George Washington to Elias Boudinot, 31 January 1785
From: Washington, George
To: Boudinot, Elias



My dear Sir,
Mount Vernon Jany 31st 1785.

Under a full persuation that my letter of Novr, to you, had miscarried, I wrote to you again by the last Post and recited the contents of it. After having done so, I was honored with your favor of the 14th of last Month.
At the sametime that I thank you for your attention to my request respecting the Orchard grass Seeds, I have to lament that it should be the means of taking from you, what you had provided for your own use; and to pray, if it is not now too late, that you would not forward it to Colo. Biddle—or at most, not more than part of it.
I can only repeat the assurances of my last, in which Mrs Washington (who does not enjoy very good health) joind me, in good wishes, & in the sincere esteem & regard with which I am—Dear Sir Yr Most Obedt & Very Hble Servt

Go: Washington

